          Case 1:13-cv-10087-IT Document 147 Filed 04/22/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                    )
UNITED STATES OF AMERICA,           )
                                    )
     Plaintiff                      )
                                    )
                  v.                )
                                    )
BOSTON AND MAINE CORP.,             )
                                    )
     Defendant/Counterclaim and IT ))
     Third-Party Plaintiff,         )
                                    )                 Civil Action No. 13-10087
     Third-Party Plaintiff          )
                                    )
                                    )
                  v.                )
                                    )
                                    )
TOWN OF AYER, MASSACHUSETTS, ))
     Third-Party Defendant.         )
                                    )
                                    )



                           UNITED STATES’ UNOPPOSED
                        MOTION TO ENTER CONSENT DECREE

       The United States moves to enter the proposed Consent Decree to resolve all pending

claims, counter-claims, and third-party claims in this matter. Under the proposed Consent

Decree, Boston and Maine (“B&M”) shall reimburse the United States $2.4 million for

environmental clean-up work at a portion of Fort Devens, formerly owned and operated by B&M

as a railroad roundhouse, in Ayer, Massachusetts (the “Site”). B&M’s payment of $2.4 million

will be made in equal installment payments over three years, plus interest. Except for a 3%

withholding for administrative or enforcement costs incurred by the Department of Justice, the

funds will be deposited in the Environmental Restoration Account of the United States

Department of the Army (“the Army”) for future environmental clean-up work at other
          Case 1:13-cv-10087-IT Document 147 Filed 04/22/19 Page 2 of 3



properties on behalf of the Army. 10 U.S.C. § 2703, ECF No. 146-1, Consent Decree (“CD”) ¶ 7.

The proposed Consent Decree also resolves all third-party claims against the Town of Ayer,

Massachusetts, without imposing any obligations on the Town.

       The United States published a notice of the proposed Consent Decree in the Federal

Register at 84 Fed. Reg. 10123, effective March 19, 2019. The United States received no

comments on the proposed Consent Decree, and B&M and the Town consent to entry of the

Consent Decree. ECF No. 146-1, CD ¶ 34. Therefore, this motion to enter the proposed

Consent Decree is unopposed, and, for all the reasons set forth in the accompanying

memorandum of law, the United States respectfully requests that the Court sign the Consent

Decree on Page 10 and enter it as a final judgment.

                                              Respectfully submitted,

                                              ELLEN M. MAHAN
                                              Assistant Section Chief
                                              Environmental Enforcement Section


 Date: April 22, 2019                         /s/ C. A. Fiske
                                              CATHERINE ADAMS FISKE
                                              Environmental Enforcement Section
                                              Environment and Natural Resources
                                              Division
                                              U.S. Department of Justice
                                              One Gateway Center – Suite 616
                                              Newton, MA 02458
                                              (617) 450-0444




                                                2
          Case 1:13-cv-10087-IT Document 147 Filed 04/22/19 Page 3 of 3



                                               BENJAMIN R. CARLISLE
                                               Environmental Defense Section
                                               Environment and Natural Resources Division
                                               U.S. Department of Justice
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               (202) 514-9771
                                               benjamin.carlisle@usdoj.gov




                                               ANDREW E. LELLING
                                               United States Attorney
                                               District of Massachusetts


                                               BRIAN LaMACCHIA
                                               Assistant United States Attorney
                                               Office of the United States Attorney
                                               District of Massachusetts
                                               One Court House Way
                                               Boston, MA 02110

OF COUNSEL
Major Josiah Griffin
Litigation Attorney
U.S. Army Legal Services Agency
Environmental Law Division
9275 Gunston Rd, Suite 4304
FT Belvoir, VA 22060-5546



                             CERTIFICATE OF SERVICE

        I, Catherine Adams Fiske, hereby certify that on April 22, 2019 a true and accurate copy
of the above document, which was filed via the court’s ECF system, will be sent electronically
by the ECF system to the registered participants as identified on the Notice of Electronic Filing.

                                              /s/ C. A. Fiske__________________
                                              Catherine Adams Fiske




                                                 3
